IN THE SUPREME COURT OF THE STATE OF NEVADA


                      DELBERT CANNON, AN INDIVIDUAL;                         No. 82987
                      AND DEL TECH COMMUNICATIONS,
                      INC., A NEVADA CORPORATION,
                                         Appellants,
                                    vs.
                      NATURE'S KINDEST, LLC, A NEVADA
                      LIMITED-LIABILITY COMPANY;
                                                                               FILED
                      STEPHANIE MEEHAN, AN                                     SEP 2 1 2021
                      INDIVIDUAL; AND S&M
                                                                                       A. erf.()WN
                      MANAGEMENT SERVICES                                                  fla COUR?

                      INCORPORATED, A NEVADA                                     DEPUTY CLERK

                      CORPORATION,
                                         Respondents.

                                          ORDER DISMISSING APPEAL

                                 Pursuant to the stipulation of the partlies, and cause appearing,
                     this appeal is dismissed. The parties shall bear thOir own costs and attorney
                     fees. NRAP 42(b).
                                 It is so ORDERED.




                                                        CLERK OF THE SUPREME COURT
                                                        ELIZABETH A. 13RO
                                                                       29

                                                        By   01-
                     cc:   Hon. Mark R. Denton, District Judge
                           Janet Trost, Settlement Judge
                           Law Offices of Byron Thomas
 SUPREME COURT             Reid Rubinstein & Bogatz
      OF
    NEVADA
                           Eighth District Court Clerk

CLERK'S ORDER

 ( 0, 047   mgat*,